  Case 1:20-cv-07972-NLH Document 2 Filed 07/02/20 Page 1 of 3 PageID: 16



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RAYMOND AIGBEKAEN              :
as next friend of              :
DOMINICK PUGLIESE              :
                               :
          Petitioner,          :    Civ. No. 20-7972 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondents.         :
______________________________:

APPEARANCE:

Raymond Aigbekaen, No. 94655-379
FCI Fort Dix
Inmate Mail/Parcels
EAST: P.O. BOX 2000
Fort Dix, NJ 08640

     Movant Pro se

Dominick Pugliese
72837-067
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se


HILLMAN, District Judge

     Movant Raymond Aigbekaen seeks to bring a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 on behalf of

Dominick Pugliese without prepayment of fees or security.           See

ECF No. 1 (petition).
  Case 1:20-cv-07972-NLH Document 2 Filed 07/02/20 Page 2 of 3 PageID: 17



Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.      L. Civ. R. 81.2(c).

     Here, Movant has failed to either include the $5 filing fee

or an application to proceed in forma pauperis.          Movant must

either submit the $5 filing fee or a complete application to

proceed in forma pauperis for his habeas petition to be

considered.




                                    2
    Case 1:20-cv-07972-NLH Document 2 Filed 07/02/20 Page 3 of 3 PageID: 18



Conclusion

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1    Movant will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00 or

submitted a complete in forma pauperis application.            An

appropriate Order will be entered.



Dated: July 2, 2020                          s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                      3
